Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
         Receipt of an RCE filed 2/14/22 has been acknowledged and entered.  


Claims Objection
This application is in condition for allowance except for the following formal matters: 
The claims as written are not conform to the practice at USPTO and should be amended as follows:
In re claim 1 line 5, the recitation “a right and a left frame part” should be changed to – a right and a left frame parts –;
In re claim 1 lines 11 and 18, the recitation “the left and the right frame parts” should be changed to – the right and left frame parts -- (two instances);
In re claim 1 lines 16-17, the recitation “the right and the left frame part” should be changed to – the right and left frame parts – (three instances);
In re claim 1 line 23, the recitation “the left and the right frame parts” should be changed to – the right and left frame parts --.
In re claim 3, the recitation “the right and the left frame part” should be changed to – the right and left frame parts –;

In re claim 7, the recitation “the right and the left frame part” should be changed to – the right and left frame parts – (four instances);
In re claim 14 line 6-7, the recitation “the right and the left frame part” should be changed to – the right and left frame parts –;
In re claim 14 last line the words “a battery” should be changed to –the battery --;
In re claim 16, the recitation “the left and the right frame parts” should be changed to – the right and left frame parts – (two instances).


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to Mochizuki et al. (USPUB. 2016/0347199 A1) is the closest prior art to the claimed invention.  However, Mochizuki et al. does not explicitly teach the main body frame further comprises a central frame part arranged in the central plane of the main body frame and having a recessed portion for mounting the battery unit below the left and the right frame parts, wherein 
the central frame part is attached to at least one of the members of the main body frame as recited in claim 1.
Claims 2-3, 5-10 and 12-16 depended on allowable claim 1 are also allowed.
 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO MONTHS from the mailing date of this letter.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611